              Case 3:20-cv-01518-WHO Document 33 Filed 06/01/20 Page 1 of 2



 1   Hadar W, Weitzman State Bar No. 152935
     Hadar Weitzman Law Corp.
 2   5 Coronet Way
     Kentfield, CA 94904
 3
     Telephone: 415-747-8995
 4   Cell phone: 415-306-3150
     Facsimile: 415-789-4000
 5   E-mail Address: hweitzman2010@gmail.com
 6   Attorney for Plaintiffs
 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                            SAN FRANCISCO
10

11
     LOCKSMITH EMERGENCY SOLUTIONS INC.; )     Case No. 3:20-cv-01518-WHO
12   MORDECHAY (MARK) AMAR.               )
                                          ) PLAINTIFFS’ NOTICE OF
13              Plaintiff,                ) DISMISSAL WITHOUT PREJUDICE.
                                          )
14
           v.                             ) Date: Not Scheduled
15              Defendants.               ) Time: Not Scheduled
                                          ) Dept: Courtroom B, 15th Floor
16   MENAHEM SHALIT (Aka MANOR SHALIT)    ) Judge: Hon. Judge Laurel Beeler
     YOSEF WEINTRAUB                      )
17   SHACHAR BARBIE (Aka DAWN BARBIE; Aka )
     SHOSH BARBIE)                        )
18
     AHARON WEINTRAUB                     )
19   DAWN & THE LOCK INC                  )
     JOE & THE LOCK, INC.                 )
20   KING KEY LOCKSMITH SAN FRANCISCO,    )
     INC.
21   LOCKSTAR LOCKSMITH SAN FRANCISCO,
22   INC.,
     DOES 1-10
23

24

25
     Pursuant to FRCP 41(a)(1)(A)(i), PLAINTIFFS hereby dismiss the Complaint without prejudice.
26
     ///
27
     ///
28
                                                      1
                 PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE Case No. 3:20-cv-01518-WHO
             Case 3:20-cv-01518-WHO Document 33 Filed 06/01/20 Page 2 of 2



 1   ///

 2   ///
 3

 4   Respectfully submitted

 5   Dated: June 1, 2020                  HADAR WEITZMAN LAW CORPORATION
 6

 7
                                                  By:    __________/s/____________
 8
                                                         Hadar W. Weitzman
 9

10

11                                        By HADAR W. WEITZMAN, Attorney for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE Case No. 3:20-cv-01518-WHO
